Opinion filed July 19, 2018




                                               In The

            Eleventh Court of Appeals
                                           __________

                                     No. 11-18-00106-CV
                                         __________

                              DAVID GRACIA, Appellant
                                                  V.
                   MARK LAYNE COCKERHAM, Appellee


                         On Appeal from the 385th District Court
                                Midland County, Texas
                            Trial Court Cause No. CV53083


                          MEMORANDUM OPINION
        On April 26, 2018, this court abated this appeal to permit Appellant, David
Gracia,1 to obtain a ruling from the trial court regarding Appellant’s assertion that,
because he did not receive notice of the trial court’s final judgment until March 22,
2018, his notice of appeal was timely. See TEX. R. CIV. P. 306a. The trial court held
a hearing and determined that Appellant acquired actual knowledge of the final

        1
          We note that Appellant’s last name is spelled both “Gracia” and “Garcia” on the documents filed
in this appeal. However, the notice of appeal indicates that Appellant’s last name is “Gracia.”
judgment on January 8, 2018—the date that the trial court signed the judgment.
Accordingly, the notice of appeal, which was filed on April 17, 2018, was not timely.
It was, however, filed within the fifteen-day extension period permitted by the rules.
See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(holding that a motion for extension of time is necessarily implied when an appellant,
in good faith, files an appeal during the fifteen-day window). Pursuant to Verburgt,
Appellant must still provide this court with a reasonable explanation for his failure
to timely file his notice of appeal. See TEX. R. APP. P. 10.5(b). Appellant has not
done so.
        By letter dated June 25, 2018, this court directed Appellant to respond and
show grounds to continue this appeal. In that letter, this court also directed Appellant
to remit the $205 filing fee, which was originally due on May 24. The deadline set
by this court for the filing of Appellant’s response and the payment of the filing fee
was July 5, 2018. In the June 25 letter, the clerk of this court informed Appellant
this appeal may be dismissed absent a response or the payment of the filing fee in a
timely manner. See TEX. R. APP. P. 5, 42.3(c). As of this date, Appellant has not
filed a response or remitted the filing fee as required.
        Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss this appeal.


                                                                 PER CURIAM


July 19, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2

        2
        Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas, sitting by
assignment.

                                                    2